El Juez Asociado Señor IítjtchisoN,
emitió la opinion del tribunal.
La Corte Municipal de Mayagüez dictó sentencia por $140.79 en favor de ciertos demandantes. Dos días más tarde esos mismos demandantes radicaron en la Corte de Distrito de Mayagüez una petición de mandamus para compeler al juez municipal a que dictara sentencia. Tanto la Corte de Distrito de Mayagüez como la Corte Municipal de Mayagüez están situadas en el municipio de Mayagüez. La Corte de Distrito de Mayagüez expidió una orden para mostrar causa fechada el 8 de enero de 1934, en que se ordenaba al juez municipal que compareciera en la sala de sesiones de la Corte de Distrito de Mayagüez el día 12 de enero de 1934, a las nueve de la mañana, para mostrar causa por la cual no debía expedirse un auto de mandamus. El juez municipal compa-reció a las nueve de la mañana del día 12 de enero, radicó su contestación y ofreció en evidencia los autos del caso ante la corte municipal, los que demostraban que la sentencia había sido dictada el 6 de diciembre de 1933. Entonces la corte de distrito anuló la orden para mostrar causa y desestimó la petición de mandamus, concediendo las costas, gastos y ho-norarios de abogado al querellado. Los demandantes ape-laron y señalan como error: primero, que la corte de dis-trito cometió error al proceder a oír pruebas al demandado en el acto de la comparecencia de éste para mostrar causa y en ausencia de los demandantes; y, segundo, que la corte cometió abuso de discreción al imponer las costas, gastos y honorarios de abogado a los demandantes.
Después de celebrar una vista en que ninguna de las partes compareció, esta corte, en una sentencia per curiam, confirmó la dictada por la corte de distrito. Los demandan-tes solicitan ahora la reconsideración de la sentencia así dictada.
 Las únicas autoridades citadas en el alegato de los *822apelantes en apoyo de su primer señalamiento de error fueron las secciones 8, 9 y 10 de la “Ley estableciendo el auto de mandamus,” aprobada el 12 de marzo de 1903 (Estatutos Revisados de 1911, secciones 1335, 1336 y 1337); Pacheco v. Cuevas Zegueira, Juez de Distrito, 27 D.P.R. 205; Conde v. Rivera, 43 D.P.R. 968; y 18 R.C.L. 354, sección 312. La médula del argumento era: que la sección 8 no impone a los demandantes el deber de comparecer el día especificado en el auto alternativo; que si conforme dispone la sección 9, nuevos incidentes en la contestación no excluyen a los de-mandantes “. . . . quien podrá, en la vista u otro procedi-miento, aprovechar cualquier objeción válida en cuanto a la suficiencia de aquélla, o contrarrestarla con pruebas, ya por negativa directa o ya como medio de defensa”, se desprende que debe fijarse otro día para el juicio, toda vez que sería imposible para los demandantes anticipar nuevos incidentes en la contestación y estar preparados para hacer frente a los mismos al momento en que el demandado comparezca; y que el contexto de la sección 10 al efecto de que las cuestiones que se desarrollen “deberán resolverse y los demás proce-dimientos tramitarse de la misma manera que si se tratase de una acción civil,” equivale a la disposición de que la au-diencia debe ser señalada para un día posterior a aquel en que comparezca el querellado, toda vez que en casos civiles la causa nunca se juzga el mismo día en que se radica la con-testación, puesto que las partes no estarían preparadas para hacer frente a las controversias así suscitadas.
La moción de reconsideración agrega poco al alegato ra-dicado, en lo que a argumentos o cita de autoridades se re-fiere. Los apelantes se quejan principalmente de que la sen-tencia per curiam no era una respuesta suficiente a los argu-mentos contenidos en su alegato. En la sentencia se copian los señalamientos de error y los hechos esenciales. Cualquier discusión elaborada del ratio decidendi destruiría el fin de una sentencia per curiam.
Los apelantes también indican que se han emitido opiniones *823en casos que no eran tan meritorios como el presente. Ello probablemente es cierto. Todo apelante que de buena fe so-mete en debida forma un alegato que no está del todo carente de mérito, tiene derecho a saber por qué sus argumentos no han tenido por resultado una revocación. Condiciones de-masiado bien conocidas para que se narren nuevamente en esta opinión han hecho progresivamente difícil contestar en detalle los argumentos de un apelante en todo caso de menor importancia. Sin embargo, debido a la seriedad con que se ha presentado la moción de reconsideración, expondremos concisamente las razones que tuvimos para confirmar la sen-tencia.
Muy bien podría argiiirse que las secciones 8, 9 y 10 deben ser interpretadas en armonía con la sección 4 y a la luz del hecho de que un procedimiento de mandamus es un procedi-miento sumario especial y no una acción civil; que la sección 4, al exigir al querellado que “proceda ... a exponer ante la corte de donde proceda dicho auto, en lugar y hora determi-nados”, aparentemente tiene por miras una vista en lugar y hora determinados y que aunque la sección 8 permite al querellado que alegue las causas bajo juramento, ello no milita contra la idea de una vista en el lugar y hora deter-minados en el auto alternativo; que toda vez que la parte demandante puede solicitar un término para formular sus objeciones a la contestación o pedir la xoosposición del juicio, en caso de que sea necesario, la sección 9 no implica necesa-riamente que, en ausencia de una petición por cualquiera de las partes, el juicio deba ser señalado para un día posterior al especificado en el auto alternativo; que la sección 10 se refiere a la forma del juicio y no a la fecha del mismo, y que, en ausencia de objeción por cualquiera de las partes, los proce-dimientos deberán tramitarse ‘ ‘ de la misma manera que si sé tratase de una acción civil”, durante la comparecencia del querellado o en cualquier momento después; y que si el de-mandante no comparece en el lugar y hora especificados en el auto alternativo, la corte puede, a instancia del deman-*824dado, ordenar el archivo de los procedimientos conforme provee el inciso tercero del artículo 192 del Código de En-juiciamiento Civil.
En Zavala et al. v. Consejo Ejecutivo de Puerto Rico, 9 D.P.R. 212, se dijo:
“El 29 de mayo, se expidió un auto de mandamus alternativo, que debía devolverse a este Tribunal el día 5 del siguiente mes de junio; y en ese día, así como en los siguientes, tuvieron lugar proce-dimientos en este asunto; se dictaron órdenes, se tomaron declara-ciones de testigos, y se oyeron informes orales hasta el día 20 del presente mes de junio, en cuya fecha, el asunto quedó, por fin, terminado y sometido a este Tribunal, para su resolución.”
Véase también López v. Comisión de la Policía Insular, 30 D.P.R. 806, y Shibley v. Hart, 110 Cal. App. 759.
Para los fines de esta opinión podría admitirse, sin re-solverlo, que cuando un anto alternativo especifica el día en que deberá presentarse la contestación, sin indicar que el querellado deberá comparecer en corte abierta a deter-minada hora, la corte no debe proceder a celebrar tina vista inmediatamente, en ausencia de cualquiera de las partes, siempre, por supuesto, que la parte querellada haya radicado su contestación. Ciertamente ésa sería la mejor práctica cuando, al igual que en el caso de Pacheco et al. v. Cuevas Zequeira, supra, se ordena al demandado “que en el término de diez días exprese las causas por las cuales no deba dictarse el auto de mandamus.” Por otra parte, nada hay en nuestro estatuto que prohíba que se fije el día señalado para expresar la causa como el día de la vista o' que prohíba que se ventilen las controversias el día así señalado, a falta de objeción de cualquiera de las partes. Cuando, como en el presente caso, la oi-den para mostrar cansa, no sólo especifica el día, sino también la hora en que el demandado debe comparecer e in-dica además la misma sala de sesiones como el lugar para tal comparecencia, la intención de la corte de fijar el día y la hora así especificados como el de la vista y como el día en que el demandado ha de radicar sn contestación, es bastante clara. *825Bajo tales circunstancias, la ordinaria prudencia sugeriría que el letrado de los demandantes se hallara presente en el lugar y a la hora especificados. Si la corte hubiese estado justificada en archivar' el procedimiento a instancias de la querellada, basada en la no comparecencia de los peticiona-rios, entonces el error, de haberlo, al permitir al demandado que ofreciera prueba en ausencia de los demandantes, re-sulta no perjudicial. No estamos preparados para decir que la corte de distrito cometió error al desestimar el pro-cedimiento.
 De todos modos, no estamos convencidos de que cualquier error que la corte de distrito pueda haber cometido dé lugar a la revocación de la sentencia. Es un hecho admi-tido que la corte municipal había dictado su sentencia dos días antes de radicarse la petición de los demandantes solicitando la expedición de un auto de mandamus. No se pretende-sos-tener que los demandantes irían a un juicio sobre los méritos en caso de que obtuvieran la revocación. Los apelantes, para demostrar prejuicio, insisten en la proposición de que si la corte de distrito hubiese pospuesto la vista o la hubiera se-ñalado para una fecha futura, los demandantes mismos ha-brían tenido la oportunidad de obtener el archivo de la causa, de conformidad con el inciso primero del artículo 192 del Código de Enjuiciamiento Civil, y en esta forma hubiesen evadido el pronunciamiento de costas, gastos y honorarios de abogado. En apoyo de esta contención citan el caso de Conde v. Rivera, 43 D.P.R. 967. De esta opinión hacemos el siguiente extracto:
“La sentencia de la corte inferior fué innecesaria en cnanto al desistimiento, que debió ser registrado por el secretario dictándose sentencia de conformidad, y en cuanto a las costas la corte debió esperar para actuar a que el demandado ejercitara sus derechos. No debe concederse a una parte lo que no pide y en este caso el deman-dado, cuando se dictó la sentencia por la corte, no había practicado gestión alguna con respecto al cobro de costas. De acuerdo con las leyes de Puerto Rico la concesión de costas es una cuestión para ser decidida por la corte dentro de sus facultades discrecionales. Puesto *826que el pago previo de las costas por el demandante se refiere a los derechos exigióles por la radicación de la solicitud de desistimiento y sentencia, natural es que las costas ocasionadas al demandado sean decretadas y estimadas por la corte a solicitud de la parte intere-sada. Entendemos que el procedimiento a seguir por el demandado de acuerdo con las leyes de Puerto Rico es solicitar de la corte que condene en costas al demandante y si obtiene una resolución favorable entonces debe esperar que sea firme la sentencia para presentar el memorándum de costas dentro del término que la ley exige.”
En el presente caso la súplica de la contestación de la demandada fue que se anulara el auto alternativo, se de-clarara sin lugar la solicitud de mandamus y se condenara a los demandantes al pago de las costas y honorarios de abogado. Si puede decirse o no que la demandada, a virtud de tal súplica, trató de obtener un “remedio afirmativo”, dentro del significado del artículo 192 del Código de Enjui-ciamiento Civil, interpretado en armonía con otras dispo-siciones de dicho cuerpo legal, tal cual ha sido enmendado hasta la fecha en lo relativo a costas, es cuestión que no es necesario resolver por ahora. Basta decir que el caso de Conde v. Rivera, supra, no decide que un demandante, en un caso de esta índole, puede evadir el pago de costas, inclu-yendo honorarios de abogado, con el simple desistimiento del procedimiento, después de radicada la contestación del deman-dado y antes de celebrarse el juicio de las cuestiones así planteadas. Véase, sin embargo, McEvoy v. Nadal, et al., 34 D.P.R. 634; 15 C. J. 68, sección 118, y casos citados.
El hecho de que el letrado de los demandantes no resi-diera dentro del distrito puede o no ser una circunstancia mitigadora a ser considerada en relación con la cuestión de si a la demandada debe concedérsele total o sólo parcialmente el valor razonable de los servicios prestádosle por su abogado. No bastaba para exonerar a los demandantes de toda res-ponsabilidad por haber dejado de determinar, antes de ra-dicar su solicitud de mandamus o más de un mes más tarde de haber el juez municipal dictado la sentencia en cuestión. Lo mismo podría decirse de otros hechos que se aducen en el *827alegato de los apelantes, pero que no aparecen en autos, siempre qne éstos sean establecidos en el memorándum de costas que se presente. Parece superfino decir que becbos que no estuvieron ante la corte de distrito no ofrecen base satisfactoria para la revocación de la sentencia apelada en la teoría de que se cometió abuso de discreción al conceder las costas.
No bailamos abuso de discreción en la concesión de las mismas.

Debe declararse sin lugar la moción de reconsideración.